Title: To James Madison from Augustus Woodward, 4 September 1806
From: Woodward, Augustus
To: Madison, James



Detroit, Sept. 4. 1806.

Mr. Wagner’s letter of the 9. of august I had the pleasure to receive.  The mail to Pittsburgh is very large, and I believe no inconvenience would result from the transmission of the package for me by mail.
I have to acknowledge the reception of the Acts of Congress, for which I am very grateful.
I am very sorry our own laws are not here.
Will Mr Wagner do me the honor to favor me with a line on this subject?
Nothing can exceed the tranquility, spirits, and public satisfaction of this country.  My sincere respects await the Secretary of State.

A. B. Woodward

